Citation Nr: 1430256	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability to include asthma and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

On the Veteran's VA Form 9 he indicated that he only wanted to appeal the issues other than the service connection claim for the bilateral hand disabilities by writing down these claims specifically.  However, the Veteran also checked the box that he wished to appeal all issues listed on the statement of the case, which included the service connection claim for the bilateral hands.  The Veteran also testified at the Board hearing that he wished to appeal the hand claim in addition to the other claims and the undersigned took testimony on the matter.  Based on the Veteran's testimony and the fact that he checked the box to appeal all issues on the VA Form 9, the Board will take jurisdiction over the service connection claim for the bilateral hand disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are a number of issues with the VA examinations that were provided for the Veteran with respect to the claims on appeal. 

Regarding the hearing loss claim, the only rationale provided for why the Veteran's hearing loss was not related to acoustic trauma in service was that the exit examination showed that the Veteran's hearing was normal in both ears.  However, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss disability is causally related to service.  For this reason another medical opinion is warranted with respect to the hearing loss claim.

With respect to the service connection claims for a respiratory disability to include asthma and COPD, back disability, and bilateral hand disability, the main deficiency in the opinions provided is that the examiners did not consider the Veteran's competent complaints of continued symptomatology, which he attributes to these chronic conditions, since service.  The service treatment records also note that asthma was noted at the Veteran's pre-induction physical.  Therefore, the issue to be resolved regarding the service connection claim for asthma is whether this pre-existing disability was aggravated during his military service.  Of note, the Veteran had Vietnam service from August 1966 to September 1967 and was presumably exposed to Agent Orange.  None of the opinions provided addressed whether any of the Veteran's disabilities, particularly his respiratory disabilities could be related to this exposure.  This must be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his hearing loss, back disability, respiratory disability, and/ or bilateral hand disability since April 2012.

2.  Arrangements should be made to obtain any additional VA treatment records, or any other medical records identified by the Veteran, related to his hearing loss, back disability, respiratory disability, and/ or bilateral hand disability since February 2012 from the VAMC in Cheyenne, May 2012 from the VAMC in Eastern Colorado/Denver, from the Fargo VAMC since May 2013, and from the Minnesota VAMC from March 2013.  

3.  Thereafter, return the claims folder to the examiner who provided the March 2012 VA audiology examination.  If this examiner is no longer available to complete an addendum to her opinion, the Veteran should be scheduled for a new VA examination by an audiologist to ascertain the origins or etiology of his hearing loss disability.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  

After a review of the claims folders and an examination of the Veteran (if warranted), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Light Weapons Infantryman and combat service in Vietnam and any statements regarding a continuity of symptomatology since service.  
  
The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

Note 1: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 2: The Veteran's subjective history of his symptoms should be considered.

Note 3: The rationale for all opinions expressed in the examination above should be provided. If the examiner(s) is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for a VA respiratory examination to ascertain the origins or etiology of his respiratory disorders.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should do the following:

(a)  The examiner should examine the Veteran and provide an assessment of all present respiratory diagnoses, i.e., COPD, asthma, etc.

(b)  Regarding the asthma, which was noted on the pre-induction physical as childhood asthma, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service including the exposure to Agent Orange, any resultant increase in the asthma in service was due to the natural progress of the disease.   

(c)  Regarding any other diagnosed respiratory disorder, including COPD, the examiner should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's current respiratory disorders were caused by any event, injury, or disease, or first manifested in his military service.  In addressing this question please address the Veteran's history of exposure to Agent Orange in service and any lay statements concerning having respiratory symptoms since service.

(d)  Is it at least as likely as not that any of the Veteran's respiratory disorders were permanently aggravated by his service connected coronary artery disease including from complaints of dyspnea and chest pain?

Note 1: In providing answers to the above questions, if the examiner concludes that any of the Veteran's respiratory disorders were aggravated by his service connected coronary artery disease, the examiner should provide a base-line as to the severity of the respiratory disorder before being aggravated by his service connected coronary artery disease, if possible.

Note 2: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 3: The Veteran's subjective history of his symptoms should be considered.

Note 4: The rationale for all opinions expressed in the examination above should be provided. If the examiner(s) is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

5.  Return the claims folder to the examiner who provided the February 2012 VA orthopedic examination addressing the back and hand.  If this examiner is no longer available to complete an addendum to the opinion, the Veteran should be scheduled for a new VA examination by a clinician with relevant experience to ascertain the origins or etiology of his back and hand disabilities.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  

After a review of the claims folders and an examination of the Veteran (if warranted), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability and/or bilateral hand disability had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should address the following:

(a)  the Veteran's lay statements regarding back pain in service from wearing a heavy pack and complaints of continued symptoms since service; and 

(b) the January 1966 finding of left ulnar neuropathy.
  
The examiner also should note that the fact that there was no diagnosis of back or hand disability in service is not, by itself, a sufficient reason to deny service connection for these disabilities.

Note 1: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 2: The Veteran's subjective history of his symptoms should be considered.

Note 3: The rationale for all opinions expressed in the examination above should be provided. If the examiner(s) is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



